Citation Nr: 1610916	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1950 to June 1954 and from June 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received March 2016, the Veteran, through his representative, requested a Video Conference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  In light of the above, and because the RO schedules Travel Board and Video Conference hearings, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference hearing at the Roanoke, Virginia RO in accordance with applicable procedures.  Inform the appellant that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




